Title: Francis Adrian Van der Kemp to Thomas Jefferson, 9 June 1817
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


            
              Dear and respected Sir!
              Oldenbarneveld 
              9 Jun. 1817.
            
            I was highly gratified with your favour of the 1 of maÿ—as I am now convinced—that no doubt remains with you, if I could abuse the confidence, with which I was honoured—It is with me a Sacred principle—never to make use—in any manner—of a trust—as upon an explicit permission—under no pretext whatever—not even to oblige the friend of my bosom—not even to hurt a rancourous enemÿ—And now I proceed with the Same unlimited confidence.
            I wrote to Germany for the books recommended—with the proviso that the expences were not too high—when it would be improper in one—cui curta Suppellex.
            If I receive them—and they contain remarks—deserving your notice I Shall communicate them.
            on the Skeleton—in your possession—following additions may be justly added—
            Religion of the Jews
               Sects—Pharisees—Sadducees—Essenes.
                  Part. ii
            Concise views of &c
               Apparition of Angels—Development of this System
            Consequences:
               Examination of the preaching of Jezus and his Disciples
                  Part. iii
            Perfect morality—&c
               Simplicity
                  Part. iv
            Prejudices &c
               Priest-craft. Examination of its existence—extent.
            I lately received a present of German Literature—among which Iselin’s geschichte der menschheit or history of mankind—I was delighted, I was Surprised and the profound investigations of that man—and do not recollect—to have met with in any language—So many luminous observations—encompassed—in two Such Small vols. Mine edition is the fifth published in 1786. He was from Zurick—and employd in his country in State-Employ  as well as in Literature.
            
            I requested my friend Mappa, who remembers yet with pleasure, the politeness which he received from you in France—during your Embassy in that countrÿ; to translate it for me—as I wanted time.—
            
              Permit me to renew the assurance that I remain—with Sincere respect—
              Dear & respected Sir! Your most obed. & obliged
              Fr. Adr. van dr Kemp
            
          